DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 02/10/21, 03/15/21, 04/14/21, 05/06/21, 05/28/21, 06/10/21, 06/22/21, 06/24/21, 06/29/21, 07/02/21, 08/31/21, 09/02/21 and 09/14/21 have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a connector shroud of the claimed invention.

Drawings
3.	The drawings, filed on 07/24/20, are accepted.
Specification
4.	Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.

Reasons for Allowance
5.	Claims 1-25 are allowed.
6.	The following is an examiner's statement of reasons for allowance:

Claims 2-4 depend from claim 1.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 5. Specifically, the prior art fails to disclose a fiber optic network, comprising at least one cable assembly, the at least one cable assembly comprising a fiber optic connector comprising a housing which includes a rear portion comprising a rear end and a front portion comprising a front end with a longitudinal passageway extending from the rear end to the front end with a keying portion disposed on an opposite side from a locking feature of the housing, wherein a 
Claims 6-8 depend from claim 5.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 9. Specifically, the prior art fails to disclose a fiber optic network, comprising at least one cable assembly, the at least one cable assembly comprisingPage 17 of 21Attorney Docket No.: HI19-051 a fiber optic connector comprising a housing which includes a rear portion comprising a rear end and a front portion comprising a front end with a longitudinal passageway extending from the rear end to the front end with a keying portion disposed on an opposite side from a locking feature of the housing, wherein the locking feature is integrally formed in the rear portion, and a transition region is disposed between the rear portion of the housing and the front portion, and the transition region comprises a threaded portion; and a cable terminated to the fiber optic connector, the cable comprising at least one optical fiber and a cable jacket, wherein the cable jacket comprises a 
Claims 10-25 depend from claim 9.
7.	The prior art cited on attached IDS and form PTO-892 are the most relevant prior art known. However, the invention of claims 1-25 distinguishes over the prior art of record for the following reasons:
	Marr et al. (US 7346256 B2) disclose a fiber stub connector employs a short fiber stub that is spliced to the field fiber within the connector. Stub connectors typically include a crimp to either activate the splice or retain the field fiber.
	Raven et al. (US 9541711 B2) teach an adapter for optically connecting fiber optic devices, such as cable assemblies, together. The adapter includes a body having first and second receiving formations, the first receiving formation is arranged to receive a first fiber optic connector, the second receiving formation is adaptable between first and second configurations, wherein in the first configuration the second receiving formation is arranged to receive a second fiber optic connector, and in the second configuration is arranged to receive a ferrule.

	However, none of the references, either taken singly or in combination with each other, teaches a fiber optic network of the claimed invention.
	Thus, there is no reason or motivation for one of ordinary skill in the art to use the prior art of record to make the invention of claims 1-25.
	Claims 1-25 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883